DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
 
The present application is being examined under the pre-AIA  first to invent provisions. Per amendment dated 1/24/22, claims 1, 3, 5, 7, 13-17, 20-22 are currently pending in the application.

In the IDS dated 3/16/22, the NPL citation has been struck off because the provided document includes only 1 page and not all the listed pages.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7, 9, 13-17, 20-22 are rejected under pre-AJA 35 U.S.C. 103(a) as being
unpatentable over Malucelli et al. (US 5,574,094, of record), in view of Fish et al. (US 7,838,111 B2, of record), Korte (WO2011/144341 Al, of record) and Drabeck et al. (US 6,942,829 B2).
At the outset, it is noted that US 2013/0052448 A1 is relied upon as the English
equivalent of the non-English WIPO publication to Korte et al. The US printed publication is
referred to in the body of the rejection below.
Malucelli teaches compositions comprising crystalline polymers or copolymers of 1-
olefins and cellulosic material in the form of fibers (Ab., ref. claim 1). Disclosed polymers include polymers of 1-olefins having 2-10 carbon atoms, including polypropylene (col. 2, lines 1-7) (read on thermoplastic polymer). Additionally, the reference teaches injection molding techniques at temperatures not exceeding 200°C using polyolefins having low molecular wt. corresponding to melt flow index values of higher than 20 (col. 1, lines 49-67), that degradation phenomenon of cellulosic component is negligible or extremely contained, even when said component is high (40-70 wt.%), and consequently, the obtained articles have improved organoleptic characteristics (odor and color) (col. 2, lines 46-53).
Malucelli teaches wood fibers having average dimensions (diameter or length) from 0.01 to 5 mm fibers (col. 2, lines 21-24), in an amount of 10 to 70% by wt. of the composite (col. 2, lines 26-32).
Malucelli further teaches compatibilizers, such as polyethylene or polypropylene grafted
with maleic anhydride, in an amount of 0.1 to 10 wt.% of the total composition, as further
improving physical-mechanical and organoleptic characteristics (reads on additive/ compatibilizer) (col. 3, lines 1-24, reference claim 1).
Malucelli is silent with regard to a composition comprising an olefin polymer, bleached chemical wood pulp-fibers in substantially individual form and having a dispersion of 90% or more, and oil, said composition having a dilution level as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside
ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Malucelli teaches the wood/cellulosic fiber length may be 0.01 to 5 mm fibers and may be present in an amount of 10-70 wt.% of the composite (ref. claim 1), i.e. thermoplastic polyolefin may be 30-90 wt.% of the composite. Additionally, the secondary reference to Fish teaches that in chemical pulp may be brightened with oxidizing agents by bleaching (col. 7, lines 55-67). Malucelli further teaches that degradation of cellulosic component is negligible or extremely contained, even when said component is high (40-70 wt.%), consequently the obtained articles have improved organoleptic characteristics (odor and color) (col. 2, lines 46-53).
The secondary reference to Korte teaches a method of producing fiber-reinforced thermoplastic composite material by discontinuously compounding fiber agglomerates of natural fiber and thermoplastic resins in a closed kneader, whereby fiber agglomerates are homogeneously distributed as individual fibers in the thermoplastic matrix (Ab., [(0004-0006,
0010-0014], Examples, ref. claims).
The secondary reference to Drabeck teaches compositions comprising thermoplastic polymer, cellulosic wood filler, and from about 0.1 to about 10% by wt. of an additive system, said additive system comprising from about 10 to about 90% by wt. of a compatibilizer (reads on compatibilizing agent) and from about 10 to about 90% by wt. of a lubricant (Ab.). As the lubricant, the reference teaches polyunsaturated oils, castor oil and mineral oil (read on oil) (col. 5, lines 25-34). The reference further teaches that the additive system provides for synergistic increase in the rate at which the polymer-wood composite mixture may be extruded without degrading the surface appearance of the resulting composite structure, and reprocessing of scrap material without decline in surface appearance (col. 5, lines 34-55).
Given the teaching in Malucelli on composites comprising polyolefins and 10-70 wt.% wood fibers of length 0.01 to 5 mm, processing conditions capable of providing negligible degradation which contributes to odor and color, the teaching in Fish on bleaching chemical wood pulp fibers for brightening pulp, the teaching in Korte on mixing procedures for accomplishing high brightness and a dispersion to individual fibers, and the teaching in Drabeck on advantages of an additive comprising oil, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to prepare compositions comprising polyolefin, bleached chemical wood pulp fiber and oil of overlapping scope, and reasonably expect the composites to have fibers in substantially individual form having dispersion and dilution level as in the claimed invention, absent evidence to the contrary (obviates claims 1, 5 and 9). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 3, 7, 13-16, 20-22, Malucelli teaches compositions comprising polyolefin, wood fibers in an amount of 10-70% by wt., and an additive, such as 0.1-10 wt.% compatibilizer (ref. claim 1). The secondary reference to Drabeck teaches compositions comprising 0.1 to about 10% by wt. of an additive system, said additive system comprising from about 10 to about 90% by wt. of a compatibilizer (reads on compatibilizing agent) and from about 10 to about 90% by wt. of a lubricant a compatibilizer and oil, thereby obviating claimed compositional limitations (col. 3, lines 1-22, ref. claim 1). The property as recited in claim 20 would reasonably be expected in the compositions which overlap in scope with that of the claimed invention for reasons stabled above in paragraph 15.
Regarding claim 17, Malucelli teaches polyolefins and polyethylene and polypropylene which are grafted with maleic anhydride as compatibilizers (col. 3, lines 1-24, reference claim 1, Example 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 7, 9, 13-17, 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,328,231 B2, in view of Drabeck et al. (US 6,942,829 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is as follows:

    PNG
    media_image1.png
    359
    477
    media_image1.png
    Greyscale

Patented claim 1 and dependent claims thereof are silent with regard to an oil, and compositions comprising having claimed dilution level for odor detection.
As stated in paragraph 11 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists
The discussion with regard to Drabeck from paragraph 14 above is incorporated herein by reference. Furthermore, patent claim 1 is open ended to any fiber length, including those within the scope of claimed invention. Additionally, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). In this regard, Applicant’s attention is drawn to col. 1, lines 55-58, col. 2, lines 65-col. 3, line 39 of the reference patent disclosure which teaches a fiber length of 1-2 or 3.5 to 7 mm, to col. 12-13 which teaches a let-down composite having 10 to 50 weight % bleached chemical wood pulp fiber having a dilution level at or below 350. Thus, the combination of Drabeck, the reference patent and claims obviate the compositions within the scope of the claimed invention, and processing conditions as in the present specification. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to prepare composition of claim 1 with fibers 1mm or longer by a let-down process, and reasonably expect the same to have the claimed dilution level, absent evidence to the contrary (obviates claims 1, 5, 9, 20, 21).
With regard to claims 3, 7, 13-16, 22, reference parent claims 2, 4, 6, 8, 9 obviate the claimed limitations.
With regard to 17 meets, patent claim 7 teaches the claimed limitation.

28.	Claims 1, 3, 5, 7, 9, 13-17, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 14, 16, 19-24, 27-29 of copending Application No. 16/388,586 (reference application, claims as amended on 1/24/2022, published as US 2020/0048435 Al). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1 and 21 are as follows:
	
    PNG
    media_image2.png
    516
    956
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    467
    956
    media_image3.png
    Greyscale

Although copending claims 1and 21, and dependent claims thereof fail to recite claimed dilution level, the compositions of the copending claims meet the claimed composition limitations. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to reasonably expect dilution level as recited in claims 1, 5, 9 and 20, absent evidence to the contrary (obviates claims 1, 5, 9, 20 and 21). Moreover, in view of the case law to Vogel et al. cited in paragraph 22 above, attention is drawn to [0093-0097] of the copending specification discloses a let-down composite comprising 10-50 wt.% bleached chemical wood pulp fiber having a brightness of at least 20 or at least 30 as measured by the brightness test, and a dilution level at below 450 (pages 14-16, 18-19), as with the compositions of the present invention are processed by a let-down process ([0113-0114]-PGPUB on instant specification). Thus, a skilled artisan would reasonably expect the compositions of copending claims prepared by let-down process to have a dilution level less than 450, absent evidence to the contrary.

Response to Arguments
In view of the amendment dated 1/24/22, the rejections as set forth in the office action dated 7/23/21 are withdrawn. Additionally, the teachings of Sears, Dezutter and Cook (of record) would be considered relevant to the claimed invention, although Examiner is not relying upon the same so as to avoid cumulative rejections. 
Applicant’s Arguments:
Respectfully, Malucelli, Fish, the '883 Patent, Dezutter, and the '225 Application are all silent as to the addition of oil entirely, both in the disclosed compositions and the process of making said compositions. Additionally, Malucelli, Fish, the '883 Patent, Dezutter, and the '225 Application specifically mention the use of oil to aid in dispersion of fibers…

	Examiner’s Response: 
	The scope of Applicant’s argument is unclear. Moreover, the secondary reference to Drabeck relied upon in the rejections herein above teaches advantages of using an additive comprising an oil, thereby obviating the claimed compositional limitations.
Response to Applicant’s Arguments concerning double patenting rejections:
	The double patenting rejections that relied on ‘231 patent in the office action dated are 7/23/21 are withdrawn and new grounds of rejections of rejections are presented herein above. With regard to the provisional rejections over ‘586 Application, the copending claims meet the claimed compositional limitations, and would reasonably be expected to have to claimed dilution level, absent evidence to the contrary. Moreover, as discussed in the rejection above, the copending specification also discloses compositions within the scope of reference claims prepared by the same process as those of the claimed invention, and having an dilution level as in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762